In an action for divorce, plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, dated November 3, 1978, as, upon granting him a divorce on fault grounds, (a) permitted defendant to continue to reside rent free in an apartment in a building owned by plaintiff; (b) awarded defendant an additional $15 per week for support of their infant daughter should defendant decide to move from those premises; and (c) awarded defendant, in addition to support for the infant daughter, extraordinary medical and dental expenses when, as and if they are incurred. Judgment modified, on the law and the facts, by deleting therefrom the provision authorizing defendant to continue to reside in the apartment rent free and substituting therefor a provision requiring defendant to move from the said apartment. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Defendant shall vacate the premises within 60 days after service upon her of a copy of the order to be entered hereon, together with notice of entry thereof. Under the circumstances of the parties’ separation for the past five years or more, during which time the wife occupied the apartment rent free, we find that her quitting of the premises within the time specified will carry out her expressed intention and will also comport with the requirements of section 236 of the Domestic Relations Law for a divorce which, as here, was based upon misconduct. We have examined appellant’s remaining contentions and find them to be without merit. Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.